Citation Nr: 1213979	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-35 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) effective for the period from December 18, 1991, to May 25, 1992.

(The Veteran's claim as to whether a June 7, 2001, decision of the Board of Veterans' Appeals that granted entitlement to an effective date of May 26, 1992, and no earlier, for the award of a 70 percent evaluation for posttraumatic stress disorder  should be revised or reversed on the grounds of clear and unmistakable error is the subject of a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to September 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the Veteran's claim for a 100 percent evaluation for PTSD for the period from December 18, 1991, to May 25, 1992.

In May 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge sitting in Las Vegas, Nevada.  A copy of the transcript has been associated with the claims folder

The Board also observes that the Veteran perfected appeals for claims of service connection for a thoracolumbar spine disability and a cervical spine disability stemming from an April 2005 rating decision.  In February 2008, the Board remanded the claims for further development.  However, during the pendency of this appeal, the RO granted service connection for thoracolumbar spine osteoarthritis and cervical spine osteoarthritis in a February 2011 rating decision.  As this represents a full grant of benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board). 



FINDING OF FACT

In a decision issued in conjunction with this decision, the Board determined that its June 7, 2001, decision that granted entitlement to an effective date of May 26, 1992, and no earlier, for the grant of service connection for PTSD was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 26, 1992, for the award of service connection for PTSD, rated as 70 percent disability, have not been met.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.400, 20.1400 (2011). 	


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

The Veteran essentially seeks a 100 percent evaluation for PTSD for the from December 18, 1991, to May 25, 1992.  However, the Board notes that a 100 percent evaluation for PTSD from December 18, 1991, to May 25, 1992, is precluded because service connection was not in effect for PTSD prior to May 26, 1992.  In order to be warranted an earlier effective date for a 100 percent disability evaluation, service connection must have first been established.   Therefore, the Board will construe the Veteran's claim as an earlier effective date for the grant of service connection for PTSD.  

In a decision issued in conjunction with this decision, the Board determined that its June 7, 2001, decision that granted entitlement to a 70 percent rating for PTSD (essentially the grant of service connection), effective May 26, 1992, and no earlier, was not clearly and unmistakably erroneous. The Board is bound by the preclusive effect of that determination.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that once a determination establishing an effective date becomes final, only a determination that the final decision contained CUE could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In light of the Board's determination that the June 7, 2001, decision was not clearly and unmistakably erroneous, there is no legal basis to assign an effective date prior to May 26, 1992.  Thus, the appeal must be denied. 


ORDER

Entitlement to service connection for PTSD effective for the period from December 18, 1991, to May 25, 1992, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


